Citation Nr: 1820327	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-42 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1978 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying service connection for "personality disorder not aggravated by service."  The Board has here more broadly characterized the claimed disability to include other psychiatric disabilities, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based recent medical records reflecting psychiatric treatment and the Veteran's report of treatment with both anti-depressants and anti-psychotic medication.   

If, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the subsection addressing reopening claims. 38 C.F.R. § 3.156 (c)(3).  Service department records that are relevant to the claimed in-service event, injury, or disease, are such § 3.156(c) records.  Here, the RO in June 1978 neglected to obtain the Veteran's service personnel records prior to denying the claim, despite their relevance to the question of whether the Veteran then had a personality disorder versus an acquired psychiatric disability which had developed in service, and despite obtained service treatment records suggesting a decline in psychological functioning and suggesting that personnel records may further inform of such decline.  In December 2017, the Veteran submitted a copy of a single personnel record, a certificate of instruction indicating his satisfactory completion in July 1976 of coursework to become a Field Medical Services Technician.  This personnel record by itself is sufficiently relevant to the claim to warrant consideration of the claim as filed from the original date of claim on May 5, 1978.  Hence, reopening of the claim is not required.   

In December 2017, the Veteran presented testimony before the undersigned in a videoconference hearing.  A copy of the transcript is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was originally styled as one for a personality disorder, which is regrettable since personality disorders established as patterns of lifelong action are not recognized as disabilities under VA law and are not subject to service connection.  38 C.F.R. § 3.303(c) (2017).  If  the Veteran instead suffers from psychiatric disability with onset in service or causally related to service, service connection may be established.  38 C.F.R. § 3.303 (2017).  Due to the possibility, as indicated by the evidence presented, of the Veteran suffering from a psychiatric disability which developed in service, remand for additional development is required.  

By the Veteran's December 2017 testimony as well as by a statement and an article he submitted in December 2017, the Veteran effectively conveyed the idea that he was claiming service connection for a psychiatric-type disorder including based on his exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  The Veteran indicated by a check-mark on the submitted article that he sought benefits based on "neurobehavioral effects" associated with his Camp Lejeune exposure.  In December 2017, the Veteran also submitted the certificate he received, dated in July 1976, for completing a prescribed course of instruction for a Field Medical Services Technician at the Field Medical Service School, Marine Corps Base, in Camp Lejeune.  While he likely submitted this certificate to establish his presence at Camp Lejeune in service, as the Board explained in the Introduction, above, this certificate and other service personnel records to be obtained may potentially serve as a baseline of functioning prior to decline in psychiatric functioning during service.  Such functional deficiencies led to his administrative separation from service in April 1977.  While regretting the unavoidable delay, the Board finds that the question of service onset of psychiatric disability cannot be resolved without further development upon remand.  

An October 1976 neuropsychiatric treatment record notes the Veteran's evaluation for symptoms including "increasing problems [with] communication with patients and staff," "minor disciplinary problems," and "inability to comprehend [and] follow directions."  The neuropsychiatric evaluator noted that there were not prior negative marks in the Veteran's record, with the exception of one for being late for work on a single occasion.  Thus, a decline in psychiatric functioning is suggested while in service.  However, the neuropsychiatric evaluator nonetheless asserted that the Veteran was "co-operative, no evidence of disabling neurosis or psychosis or brain syndrome."  The neuropsychiatric evaluator assessed "schizoid traits."

Further consultation was obtained in April 1977, the request note for which informs of the Veteran, "Current performance indicates functional usefulness is impaired to such an extent that he may be unsuitable for continued military service."  The referral was specifically characterized as a "determination of suitability for continued active duty."  Thus, a psychiatric examination was not conducted.  The evaluation appears styled to remove the Veteran from service rather than consider the Veteran's symptoms as reflective of a mental disorder.  The consulting psychologist notes, 

Prior to his interview this afternoon he was placed on the binnacle list for "depression" which was not manifest at interview.  His major concern today was not going to sea.  He threatened to kill himself or someone else, or to go UA to Canada.  He also does not want to go back to nursing service.  He stated he wanted to talk to President Carter, and he said he was toying with the idea of taking a hostage in order to get what he wants and "to fight oppression."

The consulting psychologist dismissed the idea of the Veteran suffering from a depressive disorder or psychosis, ignoring the expressed symptoms of suicidal and homicidal ideation, as well as the poor reality testing associated with an expressed desire to speak to the President and an expressed idea of taking a hostage as a viable plan of action.  The consulting psychologist arrives at a diagnosis of "antisocial personality," "severe, disabling."  The psychologist concluded, "There is no current indication for psychiatric hospitalization or treatment.  The patient is legally sane and responsible for his behavior.  He is no longer suitable for military service and should be recommended for separation from service as soon as feasible in accordance with appropriate instructions."  Thus, the Veteran was rapidly administratively dispatched from service apparently without an adequate psychiatric evaluation.  

In a December 2017 submission, the Veteran informed of multiple medications he was currently taking, including an anti-psychotic, an anti-depressant, a sleep aid, and medication for muscle spasm (which may be for treatment of side-effects of antipsychotic medication).  At his December 2017 hearing, he testified that he was receiving treatment at the VA hospital in New Orleans, Louisiana.  

In an authorization to disclose medical information which the Veteran submitted in December 2015, he informed of treatment at the VA Hospital in New Orleans from 1978 to the present, but also informed of current treatment at the VA New Orleans Mental Health Clinic at 3500 Canal Street.  While some recent VA mental health treatment records were obtained and these note past treatment for anxiety and depression as well as some questioned psychotic symptoms, the record does not reflect that a request was made to the Canal Street clinic for all past records of the Veteran.  Hence, all such records must be sought.  

All the Veteran's service personnel records should also be obtained, and the Veteran should then be afforded a VA examination to address the likelihood of service etiology of an acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1. With the Veteran's authorization and assistance, as appropriate, obtain and associated with the record all psychiatric treatment records from 1977 to the present.  All requests, records and responses received must be associated with the record, and the Veteran should be notified of the outcomes of any such requests.  

2. Request directly from the New Orleans VA Mental Health Clinic at 3500 Canal Street, New Orleans, Louisiana, all records of the Veteran, including any physical records which may not have been converted to electronic format.  All requests, records and responses received must be associated with the record, and the Veteran should be notified of the outcomes of any such requests.  

3. Obtain and associated with the record the Veteran's complete service personnel file, including all awards and citations, all disciplinary actions, all performance reviews, and all records related to his separation from service.  All requests, records and responses received must be associated with the record, and the Veteran should be notified of the outcomes of any such requests.  

4. Thereafter, schedule the Veteran for a VA psychiatric examination to address his claim for service connection a psychiatric disability.  All indicated tests should be conducted, including psychological testing to ascertain the presence of any psychiatric disabilities, and the results reported.  The claims file should be reviewed by the VA examiner.  The examiner must do the following:

(1) The examiner must consider the Veteran's performance during service as reflected in service personnel records as well as service treatment records, noting any decline in performance in service reflected by these records.  The examiner should review in particular the record of the Veteran's functioning and achievement in service prior to his documented functional decline in service, as reflected in an October 1976 neuropsychiatric treatment informing of "increasing problems [with] communication with patients and staff," "minor disciplinary problems," and "inability to comprehend [and] follow directions."  

(2) For each psychiatric disability present during the claim period, from June 1978 to the present, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in service or is otherwise causally related to service.  For any psychosis, the examiner should opine whether it was present during the first post-service year.  

(3) The examiner must provide a rationale for each conclusion reached, supported by facts of record, clinical findings, and medical knowledge.  

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




